  Case: 1:17-md-02804-DAP Doc #: 1811 Filed: 07/03/19 1 of 8. PageID #: 52886




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                       MDL 2804
OPIATE LITIGATION
                                                   Case No.: 1:17-md-2804
THIS DOCUMENT RELATES:
                                                   Judge Dan Aaron Polster
All Track One Cases
                                                   Hearing Date: July ____, 2019

                                                   Time: ______ am/pm



             CONSENT MOTION TO SEVER INSYS THERAPEUTICS, INC.

       WHEREAS, on June 10, 2019, Defendant Insys Therapeutics, Inc. (“Insys”) filed a

Notice of Bankruptcy Filing and Imposition of Automatic Stay (ECF No. 1670); and

       WHEREAS, on June 11, 2019, in the United States Bankruptcy Court for the District of

Delaware, Insys filed a motion styled “Debtors’ Motion for a Preliminary Injunction Pursuant to

11 U.S.C. § 105(a),” seeking a stay of certain actions, including the cases that are within this

multi-district litigation and scheduled to go to trial on October 21, 2019;

       WHEREAS, Plaintiffs’ counsel do not intend to oppose the stay sought by Insys in

Bankruptcy Court,

       It is hereby stipulated and agreed that:

       1) Claims by the City of Cleveland against Insys, in the action styled City of Cleveland v.

AmerisourceBergen Drug Corp. et al., 1:18-op-45132, shall be severed from those pending

against other defendants;

       2) Claims by the County of Summit, Ohio, and the City of Akron against Insys in the

action styled County of Summit, Ohio, et al. v. Purdue Pharma, et al., 1:18-op-45090, shall be
  Case: 1:17-md-02804-DAP Doc #: 1811 Filed: 07/03/19 2 of 8. PageID #: 52887



severed from those claims pending against other defendants and those claims that are scheduled

for trial beginning on October 21, 2019;

       3) Claims by the County of Cuyahoga against Insys in the action styled County of

Cuyahoga v. Purdue Pharma L.P., et al., 1:17-op-45004, shall be severed from those claims

pending against other defendants and those claims that are scheduled for trial beginning on

October 21, 2019; and

       4) In agreeing that upon Insys’s severance from the Track One cases Insys’ bankruptcy

filing should have no effect on the Track One cases, including the trial scheduled to begin on

October 21, 2019, the parties reserve all claims and defenses, and do not waive any arguments

concerning any claim or defense.

Dated: July 3, 2019         Plaintiffs’ Co-Lead Counsel


                            By:    s/Paul Hanly, Jr.__________
                                   Paul J. Hanly, Jr.

                            SIMMONS HANLY CONROY LLC
                            112 Madison Avenue
                            New York, NY 10016
                            Tel: 212-784-6401
                            Fax: 212-213-5949

                            Joseph F. Rice
                            MOTLEY RICE LLC
                            28 Bridgeside Blvd. 17th Floor
                            Mount Pleasant, SC 29464
                            Tel: 843-216-9000
                            Fax: 843-216-9450
                            Email: jrice@motleyrice.com




                                               2
Case: 1:17-md-02804-DAP Doc #: 1811 Filed: 07/03/19 3 of 8. PageID #: 52888



                    Paul T. Farrell Jr.
                    GREENE KETCHUM, FARRELL, BAILEY & TWEEL, LLP
                    419 Eleventh Street
                    Huntington, WV 25701
                    Tel: 304-525-9115
                    Fax: 304-529-3284
                    Email: paul@greeneketchum.com

                    Plaintiffs’ Liaison Counsel


                    By:    s/Peter H. Weinberger______________
                           Peter H. Weinberger

                    SPANGENBERG SHIBLEY & LIBER, LLP
                    1001 Lakeside Avenue, E, Ste. 1700
                    Cleveland, OH 44114
                    Tel: 216-696-3232
                    Fax: 216-696-3924
                    Email: pweinberger@spanglaw.com

                    Steven Skikos
                    SKIKOS, CRAWFORD, SKIKOS AND JOSEPH
                    1 Sansome Street Ste. 2830
                    San Francisco, CA 94104
                    Tel: 415-546-7300
                    Fax: 415-546-7301
                    Email: sskikos@skikos.com

                    Troy A. Rafferty
                    LEVIN, PAPANTONIO, THOMAS, MITCHELL,
                     RAFFERTY AND PROCTOR
                    316 South Baylen Street Ste. 600
                    Pensacola, FL 32502
                    Tel: 850-435-7163
                    Fax: 850-436-6163
                    Email: trafferty@levinlaw.com




                                       3
Case: 1:17-md-02804-DAP Doc #: 1811 Filed: 07/03/19 4 of 8. PageID #: 52889



                    Plaintiffs’ Executive Committee

                    Elizabeth J. Cabraser
                    LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                    275 Battery Street, 29th Flr.
                    San Francisco, CA 94111
                    Tel: 415-956-1000
                    Fax: 415-956-1008
                    Email: ecabraser@lchb.com

                    James E. Cecchi
                    CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY &
                     AGNELLO, P.C.
                    5 Becker Farm Road
                    Roseland, NJ 07068
                    Tel: 973-994-1700
                    Fax: 973-994-1744
                    Email: jcecchi@carellabyrne.com

                    Erin K. Dickinson
                    CRUEGER DICKINSON LLC
                    4532 North Oakland Avenue
                    Whitefish Bay, WI 53202
                    Tel: 414-210-3767
                    Email: ekd@cruegerdickinson.com

                    James R. Dugan, II
                    THE DUGAN LAW FIRM, APLC
                    365 Canal Street Ste. 1000
                    New Orleans, LA 70130
                    Tel: 504-648-0180
                    Fax: 504-648-0181
                    Email: jdugan@dugan-lawfirm.com

                    Paul J. Geller
                    ROBBINS GELLER RUDMAN & DOWD LLP
                    120 East Palmetto Park Road Ste. 500
                    Boca Raton, FL 33432
                    Tel: 561-750-3000
                    Fax: 561-750-3364
                    Email: pgeller@rgrdlaw.com




                                       4
Case: 1:17-md-02804-DAP Doc #: 1811 Filed: 07/03/19 5 of 8. PageID #: 52890



                    Michael J. Fuller
                    MCHUGH FULLER LAW GROUP
                    97 Elias Whiddon Road
                    Hattiesburg, MS 39402
                    Tel: 601-261-2220
                    Fax: 601-261-2481
                    Email: mike@mchughfuller.com

                    R. Eric Kennedy
                    WEISMAN KENNEDY & BERRIS CO., LPA
                    1600 Midland Bldg.
                    101 Prospect Avenue, W
                    Cleveland, OH 44115
                    Tel: 216-781-1111
                    Fax: 216-781-6747
                    Email: ekennedy@weismanlaw.com

                    W. Mark Lanier
                    LANIER LAW FIRM
                    6810 FM 1960 West
                    Houston, TX 77069
                    Tel: 713-659-5200

                    Peter J. Mougey
                    LEVIN, PAPANTONIO, THOMAS, MITCHELL, RAFFERTY &
                     PROCTOR, PA
                    316 South Baylen Street Ste. 600
                    Pensacola, FL 32502
                    Tel: 850-435-7068
                    Fax: 850-436-6068
                    Email: pmougey@levinlaw.com

                    Ellen Relkin
                    WEITZ & LUXENBERG, P.C.
                    700 Broadway 5th Floor
                    New York, NY 10003
                    Tel: 212-558-5715
                    Fax: 212-344-5461
                    Email: erelkin@weitzlux.com




                                    5
Case: 1:17-md-02804-DAP Doc #: 1811 Filed: 07/03/19 6 of 8. PageID #: 52891



                    Lynn Sarko
                    KELLER ROHRBACK
                    1201 Third Avenue Ste. 3200
                    Seattle, WA 98101
                    Tel: 206-623-1900
                    Fax: 206-623-3384
                    Email: lsarko@kellerrohrback.com

                    Hunter J. Shkolnik
                    NAPOLI SHKOLNIK PLLC
                    400 Broadhollow Road Ste. 305
                    Melville, NY 11747
                    Tel: 212-397-1000
                    Fax: 646-843-7603
                    Email: hunter@napolilaw.com

                    Christopher A. Seeger
                    SEEGER WEISS LLP
                    Christopher A. Seeger
                    55 Challenger Road 6th Floor
                    Ridgefield Park, NJ 07660
                    Tel: 973-639-9100
                    Fax: 973-639-9393
                    Email: cseeger@seegerweiss.com

                    Roland Tellis
                    BARON & BUDD, P.C.
                    15910 Ventura Blvd. Ste. 1600
                    Los Angeles, CA 91436
                    Tel: 818-839-2333
                    Fax: 818-986-9698
                    Email: rtellis@baronbudd.com

                    James D. Young
                    MORGAN & MORGAN
                    76 South Laura Street Ste. 1100
                    Jacksonville, FL 32202
                    Tel: 904-361-0012
                    Fax: 904-366-7677
                    Email: jyoung@forthepeople.com




                                      6
  Case: 1:17-md-02804-DAP Doc #: 1811 Filed: 07/03/19 7 of 8. PageID #: 52892



APPROVED:



Date: July __, 2019
                                             JUDGE DAN AARON POLSTER




                                      7
  Case: 1:17-md-02804-DAP Doc #: 1811 Filed: 07/03/19 8 of 8. PageID #: 52893



                               CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 3rd day of July, 2019, I have electronically filed the foregoing
with the Clerk of Court using the CM/ECF System. Copies will be served upon counsel of record
by, and may be obtained through, the Court CM/ECF system.


                                           s/Peter H. Weinberger
                                           Peter H. Weinberger
                                           Plaintiffs’ Liaison Counsel




                                              8
